Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-2252)

Complainant,
v.

Alabama Gas and Mini Mart LLC
d/b/a Phillips 66,

Respondent.
Docket No. C-15-727
Decision No. CR3661
Date: February 23, 2015
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Alabama Gas and Mini Mart LLC d/b/a Phillips 66, at 430
North Alabama Street, Indianapolis, Indiana 46204, and by filing a copy of the complaint
with the Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that Phillips 66 unlawfully sold cigarettes to minors and failed to
verify, by means of photo identification containing a date of birth, that tobacco
purchasers were 18 years of age or older, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations, 21 C.F.R.
pt. 1140. CTP seeks to impose a $500 civil money penalty against Respondent Phillips
66.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on December 23, 2014, CTP served the
complaint on Respondent Phillips 66 by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Phillips 66 has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At Respondent’s business establishment, 430 North Alabama Street, Indianapolis,
Indiana 46204, on October 24, 2012, at approximately 6:22 PM, an FDA-
commissioned inspector observed Respondent’s staff sell a package of Marlboro
Black cigarettes to a person younger than 18 years of age. The inspector also
observed that Respondent’s staff failed to verify, by means of photo identification
containing the bearer’s date of birth, that the tobacco purchaser was 18 years of
age or older;

e Ina warning letter issued on December 6, 2012, CTP informed Respondent of the
inspector’s observations from October 24, 2012, and that such actions violate
federal law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that if
Respondent failed to correct its violations, the FDA could impose a civil money
penalty or take other regulatory action;

e At Respondent’s business establishment, 430 North Alabama Street, Indianapolis,
Indiana 46204, on June 21, 2014, at approximately 4:11 PM, FDA-commissioned
inspectors observed Respondent’s staff sell a package of Newport Box cigarettes
to a person younger than 18 years of age. The inspectors also observed that
Respondent’s staff failed to verify, by means of photo identification containing the
bearer’s date of birth, that the tobacco purchaser was 18 years of age or older.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 US.C. § 387f(d); see 21 U.S.C. § 387¢(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any person younger
than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of
photo identification containing the bearer’s date of birth, that no cigarette or smokeless
tobacco purchaser is younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, | enter default judgment in the amount of $500 against Respondent
Alabama Gas and Mini Mart LLC d/b/a Phillips 66. Pursuant to 21 C.F.R. § 17.11(b),
this order becomes final and binding upon both parties after 30 days of the date of its

issuance.

/s/
Catherine Ravinski
Administrative Law Judge

